Judgment, Supreme Court, New York County (John Cataldo, J.), rendered June 27, 2001, convicting defendant, after a jury trial, of grand larceny in the third degree, and sentencing him to a term of five years probation, 500 hours of community service, and $6,816 of restitution, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility. The People presented compelling expert and statistical evidence warranting the conclusion that defendant’s transactions involving damaged MetroCards were fraudulent and could not have been legitimate performances of his duties as a Transit Authority employee (see People v McCorgray, 163 AD2d 263 [1990], lv denied 77 NY2d 880 [1991]). Furthermore, a witness, properly credited by the jury, testified that he sold a quantity of bent Metro-Cards to defendant and watched defendant use his computer to create new cards. Concur — Saxe, J.P., Ellerin, Williams, Lerner and Marlow, JJ.